ORDER
PER CURIAM
Darius R. Hoffman appeals the circuit court’s judgment, entered after a jury trial, finding him guilty of violating an order of protection, section 455.085, R.S.Mo. (2000), and resisting arrest, section 575.150, R.S.Mo. (2000). We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An extended opinion would serve no jurisprudential purpose. We have provided the parties with a brief written statement setting forth the reasons for our affirmance.
The judgment is affirmed in accordance with Rule 30.25(b).